El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El Condominio Quadrangle Medical Center (en adelante el Condominio) consiste de un edificio de tres (3) pisos, el cual fue sometido al régimen de propiedad horizontal me-diante la Escritura Pública Núm. 50, otorgada el 20 de junio de 1991, ante el notario Jorge Puig. El primer piso está constituido por ocho (8) locales dedicados a activida-des comerciales. El segundo y tercer piso contienen, cada uno, nueve (9) locales de oficina.
El 6 de junio de 1997, el Presidente del Consejo de Ti-tulares del Condominio recibió una carta de G & L Investment, S.E., dueña de las oficinas Núms. 208 y 209 de dicho Condominio, en donde ésta solicitó la venta de un área de sobreelevación de 925 pies cuadrados al norte del Condo-minio con el propósito de construir un área de oficina para ser agrupada a la oficina Núm. 209. En consideración a ello, G & L Investment, S.E. construiría un área de qui-nientos cuarenta (540) pies cuadrados, a ser dedicado como elemento común del Condominio en el sobreelevado corres-pondiente al tercer piso, lado Norte del Condominio, para ser utilizado como Salón de Actividades o de Conferencias.
A los fines de discutir el asunto antes indicado, el 29 de agosto de 1997, el Presidente del Consejo de Titulares del Condominio, Sr. Guillermo Ramírez, convocó por escrito a una reunión extraordinaria del Consejo de Titulares a ser celebrada el 2 de octubre de 1997. Dicha convocatoria fue notificada a todos los titulares con treinta (30) días de an-*703telación, y en la misma se detalló el asunto a tratarse y se advirtió que los titulares que adeudaran tres (3) o más pla-zos de cuota de mantenimiento quedaban privados de ejer-cer su derecho al voto en las reuniones y asambleas hasta tanto satisficieran las mismas. Además, a la referida con-vocatoria se anejó copia de la carta suscrita por G & L Investment, S.E., al Presidente y los planos de la propuesta.
La reunión extraordinaria se celebró el 2 de octubre de 1997. A la misma asistió el 80.36% de los titulares con de-recho al voto y el 12.36% envió proxy, para un total de 92.76%. El porcentaje de titulares ausentes fue de 7.28%. En dicha reunión fue presentada, y aprobada por unanimi-dad de los presentes, la propuesta de G & L Investment, S.E. La resolución a esos efectos fue notificada personal-mente a los titulares ausentes el 7 de octubre de 1997. Además, en dicha notificación se les apercibió a éstos que, de no manifestar por escrito su discrepancia a la resolución aprobada en la reunión extraordinaria dentro del término de treinta (30) días, quedarían vinculados a la misma.
De los titulares que no asistieron a la reunión extraor-dinaria, el único que manifestó su oposición a la referida resolución fue el Sr. Eduardo Ramírez Lizardi, quien me-diante carta de 29 de octubre de 1997, indicó lo siguiente:
La presente es para informarle que me opongo a la venta del área de sobreelevación de 925 pies cuadrados al lado Norte del Condominio Quadrangle Medical Center, apartados 4 y 5 de su carta enviada el 10 de octubre de 1997. Apéndice, pág. 49.
Posteriormente, el 31 de octubre de 1997, el Presidente del Consejo de Titulares le informó por escrito al señor Ramírez Lizardi que, a tenor con el Reglamento y la Ley de Propiedad Horizontal, los titulares que adeudan tres (3) o más plazos mensuales consecutivos de su cuota de mante-nimiento, quedan temporalmente privados de ejercer su derecho al voto en las reuniones del Consejo de Titulares hasta tanto satisfagan las deudas en su totalidad; que al *704momento de la reunión éste adeudaba tres mil trescientos veinticinco dólares ($3,325) por concepto de doce (12) pla-zos mensuales de cuota de mantenimiento, una derrama especial y la cuota del seguro del edificio, lo que lo descali-ficaba para votar respecto a la cuestión en controversia; y que, para futuras ocasiones, de estar interesado en partici-par, tenía que pagar sus cuotas de mantenimiento.
Posteriormente, el Consejo anunció la venta del área de sobreelevación. Ante la advertencia de que el señor Ramí-rez Lizardi acudiría a los tribunales, la Asociación de Con-dominos presentó demanda sobre sentencia declaratoria ante el Tribunal de Primera Instancia, Sala Superior de Caguas, en contra de éste, su esposa Lucila Rodríguez Cruz y la sociedad de gananciales compuesta por éstos. El señor Ramírez Lizardi presentó una moción de desestimación. En la misma, alegó que la parte deman-dante carecía de legitimación activa para presentar la causa de acción.
Luego de varios trámites procesales, el 20 de agosto de 1998, el tribunal de instancia emitió resolución mediante la cual declaró sin lugar la moción de desestimación. Pos-teriormente, el 12 de julio de 1999, el referido foro emitió sentencia declaratoria. En la misma, resolvió que, por el señor Ramírez Lizardi adeudar más de tres (3) plazos con-secutivos de cuota de mantenimiento, éste no tenía derecho al voto conforme las disposiciones de la Ley de Propiedad Horizontal y el Reglamento del Condominio, y por consi-guiente, la resolución acordada por el Consejo de Titulares había sido aprobada por unanimidad, conforme a la citada Ley de Propiedad Horizontal y al Reglamento del Condo-minio, por lo que todos los titulares quedaron atados por la misma. Denegada su solicitud de determinaciones de he-cho y conclusiones de derecho adicionales, el 5 de noviem-bre de 1999, el señor Ramírez Lizardi acudió mediante re-*705curso de apelación ante el Tribunal de Circuito de Apelaciones. (1)
Evaluado los argumentos de las partes, el 14 de febrero de 2000, el foro apelativo intermedio emitió sentencia con-firmando la emitida por el tribunal de instancia. En sínte-sis, resolvió dicho foro que el requisito de consentimiento unánime contenido en la Ley de Propiedad Horizontal se refiere al consentimiento de los titulares con derecho al voto; y que, al momento de aprobarse la resolución objeto de este litigio, el señor Ramírez Lizardi adeudaba cuotas de mantenimiento, perdiendo, así, la capacidad para apro-bar o desaprobar obras.
Luego de presentar una moción de reconsideración ante el foro apelativo y de haber sido denegada la misma, opor-tunamente, el 18 de abril de 2000, el señor Ramírez Li-zardi acudió ante este Tribunal mediante recurso de certiorari. En el mismo, señaló que:
Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que bajo el régimen de propiedad horizontal el voto y el consentimiento son sinónimos. Recurso de certiorari, pág. 6.
El 2 de jimio de 2000, expedimos el recurso. Estando en posición de resolver el mismo, procedemos a así hacerlo.
I
En síntesis, la parte recurrente señala que el consenti-miento unánime para disponer de un elemento común re-quiere el consentimiento de todos los titulares del inmue-ble, incluyendo a aquellos que adeuden tres (3) o más plazos consecutivos de cuotas de mantenimiento. Arguye que los elementos comunes de un edificio sometido al régi-*706men de propiedad horizontal pertenecen pro indiviso a to-dos lo titulares, y, como tal, se requiere el consentimiento de todos para disponer de los mismos.
Por otro lado, la parte recurrida sostiene que el Art. 39 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293c, al disponer que el titular que adeude tres (3) o más plazos consecutivos de cuotas de mantenimiento quedará tempo-ralmente privado de su derecho al voto, conlleva la conse-cuencia de que el titular moroso pierde su derecho al voto en todo asunto presentado ante el Consejo de Titulares para votación, bien sea uno que requiera mayoría o unanimidad.
II
Comenzamos nuestro análisis examinando, brevemente, algunos principios de hermenéutica legal. En reiteradas ocasiones hemos señalado, como principio rector en materia de hermenéutica, que “al interpretar una disposición específica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla y nuestra determinación debe atribuirle un sentido que asegure el resultado que oriaginalmente se quiso obtener”. (Citas omitidas.) Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990). Véanse: R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. J.T.S., 1987, pág. 245; Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); García v. E.L.A., 146 D.P.R. 725 (1998). Nuestra obligación consiste en imprimirle efectividad a la intención del legislador, para así garantizar que se cumpla con el propósito para el cual fue creada la medida. Vázquez v. A.R.Pe., ante.
Con el fin de cumplir con esta obligación, inicialmente debemos atender el texto de la ley; en otras palabras, y *707conforme establece el Art. 14 del Código Civil, cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu”. 31 L.P.R.A. sec. 14.
III
En Puerto Rico existe una clara política pública en favor de la utilización de edificios multipisos sometidos al Régimen de Propiedad Horizontal como unidades de vivienda. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282 (1995). En la consecución de dicha política pública, hemos establecido que la interpretación de la Ley de Propiedad Horizontal debe ser “constructiva e imaginativa”. Castle Enterprises, Inc. v. Registrador, 87 D.P.R. 775 (1963). Dicha interpretación debe ajustarse a la esencia de la horizontalidad: la coexistencia de diversos pisos de dominio ex-clusivo con el condominio forzoso e inescapable de elementos comunes. Consejo Tit. Cond. McKinley Court v. Rullán, 126 D.P.R. 387 (1990).
El Art. 36 de la Ley de Propiedad Horizontal dispone que:
La administración de todo inmueble constituido en propiedad horizontal se regirá por lo dispuesto en este Capítulo, y además por un reglamento que deberá insertarse en la escritura de su constitución, o que se agregará a dicha escritura. Copia certifi-cada de dicha escritura y el reglamento, y de toda enmienda a los mismos, deberá quedar archivada en el registro de la propiedad. 31 L.P.R.A. sec. 1293
En lo pertinente a la cuestión aquí en controversia, la Ley de Propiedad Horizontal, en su Art. 15(e), 31 L.P.R.A. sec. 1291m(e), establece que todo titular deberá contribuir, con arreglo al porcentaje de participación fijado a su apartamiento en la escritura de constitución, a los gastos comunes para el adecuado sostenimiento del inmueble, sus servicios, tributos, cargas y responsabilidades. *708Igualmente, el Art. 39 de la Ley de Propiedad Horizontal, ante, dispone, en lo pertinente, que “[l]os titulares de los apartamientos están obligados a contribuir proporcional-mente a los gastos para la administración, conservación y reparación de los elementos comunes generales del inmue-ble y, en su caso, de los elementos comunes limitados, así como a cuantos más fueren legítimamente acordados”. Dis-pone, además, el citado Art. 39 que “[njingún titular podrá librarse de contribuir a tales gastos por renuncia al uso o disfrute de los elementos comunes, ni por abandono del apartamiento que le pertenezca”.
En ocasiones anteriores, nos hemos expresado sobre la función e importancia que tienen las cuotas de mantenimiento en un inmueble sometido al régimen de la propiedad horizontal. En ese respecto, señalamos en Maldonado v. Consejo de Titulares, 111 D.P.R. 427, 430 (1981), que:
Las cuotas que los titulares vienen obligados a satisfacer son precisamente para preservar las mejores condiciones de los ele-mentos comunes, facilitar su uso y, sobre todo, garantizar el buen funcionamiento del régimen. Sin la aportación proporcio-nal a las expensas del inmueble el régimen no puede sobrevivir y se derrotaría la política pública al respecto.
Además, el Art. 41 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293e, dispone que la obligación del titular de aportar a los gastos comunes constituye un gravamen sobre dicho apartamiento.
De lo antes transcrito, resulta obvio que el Legislador le concedió particular atención a la obligación de los condominos de aportar a las cuotas de mantenimiento, estableciendo determinadas consecuencias al incumplimiento de dicha obligación.
Entre las consecuencias de dicho incumplimiento, el antes citado Art. 39 de la Ley de Propiedad Horizontal, ante, establece que:
*709... Aquellos [titulares] que adeuden tres (3) o más plazos con-secutivos, quedarán temporalmente privados de ejercer su de-recho al voto en las reuniones del Consejo de Titulares hasta tanto satisfagan las deudas en su totalidad.
IV
No obstante lo anterior, en el caso ante nuestra conside-ración se pretende disponer de un área de sobreelevación sin tomar en consideración el consentimiento del señor Ra-mírez Lizardi, por éste adeudar más de tres (3) plazos con-secutivos de la cuota de mantenimiento.
La sobreelevación es el derecho a utilizar el vuelo para elevar la edificación.(2) Costa Linda, Inc. v. Registrador, 109 D.P.R. 861, 869 (1980). Véase, también, Álvarez Figueredo v. González Lamela, 138 D.P.R. 958, 962 (1995). La misma ha sido reservada a los condominos como un derecho comunal, del cual solamente podrán disponer mediante acuerdo unánime, ello de conformidad con el Art. 18 de la ley, 31 L.P.R.A. sec. 1291p.
Este último artículo dispone que “[n]ingún titular po-drá, sin el consentimiento unánime de los otros, construir nuevos pisos, hacer sótanos o excavaciones, o realizar obras que afecten a la seguridad, solidez y conservación del edificio”. 31 L.P.R.A. sec. 1291p. Por su parte, el Art. 16 también exige el consentimiento unánime de los titulares para realizar cualquier obra que afecte los elementos comunes. 31 L.P.R.A. sec. 1291n. A estos efectos, “[p]or afectar debe entenderse aquello que menoscaba, amenaza o disminuye la efectividad o el valor de un elemento común”. M.J. Godreau, El condominio: régimen de la propiedad horizontal, San Juan, Ed. Dictum, 1992, pág. 128.
*710En esencia, las decisiones donde se exige la unanimidad de los condominos son aquellas “de especial envergadura y en la[s] que se verían afectados los intereses fundamentales de cualquier propietario”. (Enfasis suplido.) Godreau, op. cit, pág. 117. Ello en consideración a que cada titular es dueño de una cuota indivisa sobre los elementos comunes. Id., pág. 147.
Adviértase que bajo nuestro sistema jurídico, el derecho de cada persona a disfrutar de su propiedad es uno de suma importancia. El mismo, aunque no es absoluto, goza de rango constitucional. Véase Aner Investment Corp. v. J.P., 148 D.P.R. 214 (1999). En este sentido, el Art. II, Sec. 7 de nuestra Constitución, L.P.R.A., Tomo 1, reconoce expresamente como derecho fundamental del ser humano el derecho al disfrute de la propiedad. Por su parte, el Art. 282 del Código Civil establece que “[ri\adie podrá ser privado de su propiedad sino por autoridad competente, por causa justificada de utilidad pública o beneficio social, y mediante el pago de una justa compensación que se fijará en la forma provista por ley”. 31 L.P.R.A. sec. 1113.
No hay duda de que el pago de las cuotas de mantenimiento es esencial para el funcionamiento del régimen de propiedad horizontal. Sin embargo, su incumplimiento no puede dar base a que se prive de forma absoluta a un titular de su derecho de propiedad sobre los elementos comunes, pues el mismo goza de mayor jerarquía. En fin, el incumplimiento del pago de la cuota de mantenimiento por tres (3) meses o más consecutivos, no puede tener el efecto de privar a los titulares de su derecho a votar en aquellas decisiones donde está involucrado su derecho de propiedad, para lo cual se exige el consentimiento unánime, ya que tales decisiones afectan intereses fundamentales de los titulares.(3)
*711Tal resultado no deja desprovisto al Consejo de Titulares de remedios para cobrar las cuotas de mantenimiento adeudadas, pues, excepto en las situaciones antes señaladas, los titulares estarán impedidos de ejercer su derecho al voto. Además, la Ley de Propiedad Horizontal le concede la facultad al Consejo para suspender los servicios de agua potable, electricidad, gas y teléfono, entre otros, cuando el suministro de éstos llega por medio de instalaciones que constituyen elementos comunes generales del inmueble. 31 L.P.R.A. sec. 1293c.
Asimismo, dicho estatuto clasifica esta obligación como un crédito preferente e impone un gravamen sobre el apartamiento del titular, convirtiendo así en deudor solidario al adquirente voluntario. 31 L.P.R.A. secs. 1293d y 1293e. Por último, la Ley crea otros mecanismos sumarios relacionados con el cobro de la deuda. Véanse: Godreau, op. cit, pág. 164; 31 L.P.R.A. sec. 1293c.(4) Ninguno de estos remedios interfiere de forma irrazonable con el derecho de propiedad de los titulares, y a su vez garantiza el cumplimiento de los propósitos del régimen de propiedad horizontal; esto es:
*712... facilitar la convivencia entre los titulares de un inmueble, sin que se intervenga indebidamente con los derechos indivi-duales de los demás, ... [creando] un balance delicado con urnas reglas mínimas para el uso y disfrute de cada apartamiento. ... Aunque estas reglas mínimas propician la convivencia y armo-nía entre los titulares, su propósito “no es establecer un sis-tema comunitario, sino viabilizar la propiedad individualizada de los apartamentos”. (Cita omitida.) Junta Dir. Cond. Montebello v. Torres, 138 D.P.R. 150, 154 (1995).
V
En el caso de autos, y como indicáramos anteriormente, no se trata de una mera medida administrativa; se trata de la facultad para disponer de un elemento común a favor de una persona particular. Por consiguiente, concluimos que el señor Ramírez Lizardi, como titular de los elementos comunes, e independientemente del hecho de que éste adeudara más de tres (3) meses de cuota de manteni-miento, tenía derecho a votar en los actos dispositivos de dichos elementos.
En vista a ello, y de que el señor Ramírez Lizardi pre-sentó su oposición a la venta del área común a favor de G & L Investment, S.E., dentro del término que tenía para ello, resulta forzoso concluir que no se obtuvo la unanimidad requerida por la Ley de Propiedad Horizontal para dispo-ner de dicho elemento común; razón por la cual procede decretar la revocación de la sentencia emitida en el pre-sente caso por el Tribunal de Circuito de Apelaciones.(5)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una *713opinión disidente, a la cual se unieron los Jueces Asociados Señora Naveira de Rodón y Señor Hernández Denton.
— O —

(1) En el mismo, adujo que erró el tribunal de instancia al resolver que “se puede soslayar el consentimiento de uno de los titulares para disponer del sobreelevado de un inmueble sometido al régimen de propiedad horizontal”. Apéndice, pág. 131.


(2) Dicho concepto no debe confundirse con el vuelo, el cual es un elemento común general del edificio, como lo son el terreno, los cimientos, los sótanos, etc. Costa Linda, Inc. v. Registrador, 109 D.P.R. 861, 869 (1980); 31 L.P.R.A. sec. 1291i(a).


(3) En otras palabras, la disposición contenida en la Ley de Propiedad Horizontal, que permite que se prive del derecho al voto al condomino moroso, aplica funda-*711mentalmente en aquellas situaciones relativas a asuntos administrativos o de con-servación de las áreas comunes del inmueble.


(4) En lo aquí pertinente, el Art. 39 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293c, dispone:
“La deuda de un titular por concepto de gastos comunes hasta la suma de qui-nientos (500) dólares o hasta la cantidad que represente la falta de pago de no más de seis (6) plazos, le podrá ser reclamada judicialmente con arreglo al procedimiento abreviado dispuesto bajo la Regla 60 de las de Procedimiento Civil de 1958, según enmendadas.
“Cuando se reclame la deuda por la vía judicial, el tribunal, a instancias del demandante, decretará el embargo preventivo de los bienes del deudor o deudores, sin otro requisito que la presentación de una certificación jurada por el Presidente y por el Secretario del Consejo de Titulares, ante un notario público u otro funcionario autorizado para tomar juramentos, en que conste el acuerdo que aprobó el gasto exigible y su cuantía, así como la gestión de requerimiento de pago a que se refiere el párrafo cuarto anterior.
“Cuando el demandante así lo solicitare, en aquellos casos en que el titular moroso hubiere arrendado el apartamiento, el tribunal podrá ordenar al arrendata-rio que consigne judicialmente a favor del Consejo de Titulares, la cantidad total por concepto de cánones de arrendamiento, según éstos vayan venciendo, hasta que se cubra totalmente la deuda del titular”.


(5) No obstante el resultado al cual llegamos, consideramos que la negativa de un titular en aquellos casos donde se requiere consentimiento unánime no puede ser arbitraria y caprichosa. Al respecto, Michel J. Godreau ha expresado: “El Consejo de Titulares que se enfrenta a una negativa caprichosa de un solo titular o de un pe-queño grupo debe tener abiertas las puertas ante el foro competente para cuestionar tal negativa.” Godreau, op. cit., pág. 125.